UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
________________________________________

MUTHU NARAYANAN,

                               Plaintiff,              15-CV-6165 T

                 v.                              DECISION AND ORDER

SUTHERLAND GLOBAL HOLDINGS, INC.,

                         Defendant.
________________________________________

                               INTRODUCTION

     Plaintiff     Muthu     Narayanan      (“Plaintiff”)    commenced      the

instant action on March 25, 2015, alleging claims for breach of

contract   and   unjust      enrichment     against   defendant     Sutherland

Global   Holdings,    Inc.    (“Defendant”),     a    corporation    of   which

Plaintiff is a former director.          Docket No. 1.    On June 15, 2015,

Defendant filed an answer to Plaintiff’s complaint in which it

asserted a counterclaim for breach of fiduciary duty against

Plaintiff.    Docket No. 12.

     Following discovery, Defendant filed a motion for partial

summary judgment (Docket No. 67) and Plaintiff filed a motion for

summary judgment (Docket No. 73).             On May 16, 2018, the Court

entered a Decision and Order (the “May 16th Decision”) (Docket

No. 116) granting in part and denying in part each of these

motions.     In particular, the Court granted summary judgment to

Plaintiff with respect to Defendant’s counterclaim for breach of

fiduciary duty and with respect to his claims for breach of the

Redemption Agreement and the 30% Net Exercise Agreement, and
granted summary judgment to Defendant with respect to Plaintiff’s

claim for unjust enrichment and breach of the 100% Net Exercise

Amendment.      Id. at 52.

       On     June   14,     2018,    Plaintiff     filed     a   motion     for

reconsideration      pursuant    to   Federal     Rule   of   Civil    Procedure

59(e), asking the Court to revisit its grant of summary judgment

to Defendant on Plaintiff’s claim for breach of the 100% Net-

Exercise Agreement.          Docket No. 120.       On August 8, 2018, the

Court denied Plaintiff’s motion for reconsideration.                  Docket No.

126.        Following this denial, both parties filed a notice of

appeal.       Docket Nos. 127, 130.       The case is currently pending

before the Second Circuit Court of Appeals.

       Thereafter, on December 28, 2018, Defendant filed a motion

to vacate, pursuant to Fed. R. Civ. P. 60(b) and 62.1(a).                 Docket

No. 133.       Specifically, Defendant asks the Court to vacate the

portion of the May 16th Decision granting summary judgment in

favor of Plaintiff on Defendant’s counterclaim for breach of

fiduciary duty, based on newly-discovered evidence.                   Docket No.

137 at 12.       For the reasons set forth below, Defendant’s motion

to vacate (Docket No. 133) is denied.




                                       -2-
                                      DISCUSSION

I.    Legal Standard

      Motions to vacate are governed by Fed. R. Civ. P. 60(b),

which provides, in relevant part, “[o]n motion and just terms,

the court may relieve a party or its legal representative from a

final   judgment,         order,    or   proceeding       for   .   .   .   (2)   newly

discovered evidence that, with reasonable diligence, could not

have been discovered in time to move for a new trial under Rule

59(b)[.]”       See Fed. R. Civ. P. 60(b).             A motion to vacate based

on newly discovered evidence must be made within one year after

the entry of the judgment or order.                 (Id. at (c)(1)).          Notably,

“[w]hile    the      federal     rules   do   permit      the   district      court    to

relieve a party or a party’s legal representative from a final

judgment    .    .    .   this     circuit    has   repeatedly      held     that     the

docketing of a notice of appeal ousts the district court of

jurisdiction except insofar as it is reserved to it explicitly by

statute or rule.”          Toliver v. Cnty. of Sullivan, 957 F.2d 47, 49

(2d Cir. 1992) (internal quotations and citations omitted).

      Rule 62.1(a) provides that “[i]f a timely motion is made for

relief that the court lacks authority to grant because of an

appeal that has been docketed and is pending, the court may:

(1)   defer     considering        the   motion;    (2)    deny     the     motion;   or

(3) state either that it would grant the motion if the court of


                                          -3-
appeals remands for that purpose or that the motion raises a

substantial issue.”          Fed. R. Civ. P. 62.1(a).          By its very

terms,   “[Rule   62.1(a)]    only   applies   when   a    ‘timely   motion’

(typically a Rule 60(b) motion) has been made for relief that the

court lacks jurisdiction to grant, because of the pendency of an

appeal.”   Medgraph, Inc. v. Medtronic, Inc., 310 F.R.D. 208, 210

(W.D.N.Y. 2015).      “Courts in this Circuit routinely exercise

their authority pursuant to Rule 62.1 to deny Rule 60(b) motions

as meritless.”    Shukla v. Sharma, No. 07-CV-2972 (CBA)(CLP), 2014

WL 4437278, at *3 (E.D.N.Y. Sept. 9, 2014).

II.   Relief From the Judgement is Not Warranted

      “The party seeking relief from a judgment has an onerous

standard to meet.”    United States v. International Brotherhood of

Teamsters, 247 F.3d 370, 392 (2d Cir. 2001).              Specifically, the

moving party must demonstrate:

      (1) the newly discovered evidence was of facts that
      existed [at] the time of the prior dispositive
      proceeding, (2) the movant must have been justifiably
      ignorant of them despite due diligence, (3) the
      evidence must be admissible and of such importance that
      it probably would have changed the outcome, and (4) the
      evidence must not be merely cumulative or impeaching.

Fero v. Excellus Health Plan, Inc., 304 F. Supp. 3d 333, 343

(W.D.N.Y. 2018) (quoting International Brotherhood of Teamsters,

247 F.3d at 392) (alteration in original); see also Weissmann v.

Freeman, 120 F.R.D. 474, 476 (S.D.N.Y. 1988).


                                     -4-
       In support of its motion to vacate, Defendant submits a

five-page confession of S. Venkataramana (“Ramanan”), Plaintiff’s

co-defendant in related criminal proceedings in India.                   Docket

No. 134-3 (the “Ramanan confession”).               The Ramanan confession,

which Defendant had translated to the English language (id. at

6),    essentially        states   that    Plaintiff     directed   Ramanan   to

purchase lands in India for the “Southerland Company” between

2006 and 2009, and during that time, Plaintiff over paid Ramanan

by    31   crores,    a    portion   of    which   was   transferred   back   to

Plaintiff in cash.         (Id. at 3).     Ramanan also transferred some of

this money back to Kamalesh Kumar, another co-defendant and an

employee of RJK Investments, a land aggregation business.                (Id.).

Ramanan admitted that he used a portion of this money to purchase

“two or three assets at Eldams road in Alwarpet.” (Id.).

       In response to Defendant’s argument, Plaintiff contends that

the new evidence identified by Defendant does not meet prongs two

and three of the above-mentioned standard on a motion to vacate;

that is, Defendant cannot show that it exercised due diligence to

obtain the Ramanan confession, and the Ramanan confession is

inadmissible.        The Court agrees.




                                          -5-
     A. Defendant was not Justifiably Ignorant of the Ramanan
        Confession Despite Due Diligence

     Defendant contends that it “was justifiably ignorant of the

evidence provided by Ramanan because he was hiding from Indian

authorities and Sutherland Global had no means to locate him.”

Docket No. 137 at 14-15.              Defendant explains that it first became

aware   of    Ramanan’s         admission     that    he   and    Plaintiff         jointly

perpetrated a crime against Sutherland Global on or about July 5,

2018, when it obtained Ramanan’s confession from Mohammed Rafi

(“Rafi”),     Defendant’s        attorney     in     connection       with    the   Indian

criminal proceedings.            Id. at 15.         Defendant states that “[o]nce

becoming aware of this information, Sutherland Global conducted

its own due diligence, and timely filed the within motion.”                              Id.

     The      timeline      regarding        the     discovery        of     the    Ramanan

confession,        which   does    not    appear      to   be    in   dispute,       is    as

follows: Ramanan gave his confession on April 7, 2018.                              (Docket

Nos. 134-3, 136 at 2).            Rafi obtained a copy of the confession on

July 3, 2018, and provided it to Defendant on July 5, 2018.

(Docket No. 136 at 2).            Defendant began the process of obtaining

an English translation of the confession on September 13, 2018

(Docket      No.    134    at   2),    and    the    certification         page     of    the

translation is dated September 19, 2018 (Docket No. 134-4 at 6).

Over three months after obtaining the English translation of



                                             -6-
Ramanan’s confession, and almost six months after obtaining a

copy of the confession, Defendant filed the instant motion on

December 28, 2018.          Docket No. 133.          See also Docket Nos. 137 at

15, 140 at 11-13, 145 at 8.

      Defendant contends that it was justifiably ignorant of the

Ramanan confession which accounts for its not being brought to

the Court’s attention sooner until December 28, 2018.                              However,

the above-described timeline reveals otherwise, and Defendant’s

efforts     in    obtaining        a    copy   of    the    confession         cannot      be

characterized as “diligent.”              Notably, Defendant does not explain

why   it   waited     until    over      two   months      (between     July       2018    and

September 2018) to obtain an English translation of the Ramanan

confession.        Nor does Defendant explain why it waited over an

additional       three    months       (between     September    2018        and   December

2018) to present this information to the Court, other than to

offer the conclusory statement that it was conducting its “due

diligence.”       Docket. 137 at 15.

      Prior      to   the   parties       filing      an    appeal      in    this    case,

Defendant     filed      papers    with    the    Court     on   July    16,       2018,   in

connection with Plaintiff’s motion for reconsideration (Docket

No. 123); without revealing to the Court the existence of the

Ramanan confession.           Defendant could have informed the Court of

Ramanan’s confession before filing the appeal and, therefore,


                                            -7-
would not be making this motion pursuant to Rule 61.2(a).                                See

Lorusso v. Borer, 260 F. App’x 355, 357 (2d Cir. 2008) (“Rule

60(b)    does       not      exist      to    provide   a    remedy   for     plaintiffs’

counsel’s tactical decisions[.]”); Nemaizer v. Baker, 793 F.2d

58, 62       (2d    Cir.     1986)      (“[A]n    attorney’s failure        to    evaluate

carefully the legal consequences of a chosen course of action

provides no basis for relief from a judgment.”).

       The Court also notes that the Final Report of the Inspector

of   Police        in   India   (“the        Final    Report”)    discusses      at   length

Ramanan’s statement implicating his co-defendants.                             See Docket

No. 142-1 at 26-31.             According to Plaintiff, the Final Report was

issued on May 21, 2018.                  Docket No. 140 at 11.            Defendant does

not dispute this fact.                   Presumably Rafi, who was retained in

January      2018       to    be     Defendant’s        counsel     for   the     criminal

proceedings in India, would have received a copy of the Final

Report at the time of its issuance.                     However, Rafi’s declaration

attached to Defendant’s motion papers does not mention the Final

Report; rather, Rafi states that “[o]n or about June 26, 2018, I

made    an    application          to   the    Metropolitan       Magistrate     Court    in

George Town, Chennai requesting a copy of a confession executed

by Ramanan in or about April 2018.”                          Docket No. 136 at 1-2.

Defendant, in its reply papers, states that it received a copy of

the Final Report on June 19, 2018.                          See Docket No. 145 at 8.


                                                -8-
Finally, in a separate declaration provided by Rafi attached to

Defendant’s reply papers, Rafi states that he “receiv[ed] notice

of the existence of the Final Report in the first week of June

2018” and    that       he    “filed an     application            .    .    .   on     or about

June 14, 2018, to obtain a copy of the Final Report.”                                  Docket No.

146 at 1.

     Despite      these       various     filings       explaining           when      Defendant

discovered    the       existence     of   the        Ramanan      confession,            neither

Rafi’s    declarations,         nor     Defendant       in    its       papers,         offer    a

sufficient or meaningful explanation as to why Defendant failed

to learn of the Ramanan confession upon issuance of the Final

Report on May 21, 2018.           In causing a six-month delay in bringing

the existence of the Ramanan confession to the Court’s attention,

Defendant cannot be said to have exercised “due diligence” in

pursuing and discovering this new evidence.                        See Reese v. Bahash,

574 F. App’x 21, 23 (2d Cir. 2014) (“The party seeking relief

from judgment bears the burden of meeting the following “onerous”

standard.    .    .     .”);    Boxill     v.    Brooklyn       College,           No.       CV-96-

561(DGT),    2003       WL    21554498,    at    *5     (E.D.N.Y.           July       10,   2003)

(“Given   plaintiff’s          weak   proffers         of    due       diligence         and   his

concession       that    he    possessed        the    evidence         at       the    time    of

judgment, plaintiff’s proffered evidence is not newly discovered




                                           -9-
within     the    meaning          of   Rule     60.”),       aff’d,    115       F.     App’x    516

(2d Cir. 2004).

      Defendant         contends          that     Plaintiff,          in   an          attempt    to

establish    the       motion       as    untimely,       “conflates        the         Rule   60(c)

timing requirements (that the motion must be brought within a

year) with the substantive requirements of Rule 60(b)(2), which

require that the new evidence ‘could not have been found by due

diligence’ prior to the expiration of the time in which to move

under Rule 59(b).”             (Dkt. 145 at 6).               Defendant contends that it

could not have known of the Ramanan confession by June 14, 2018,

the deadline for filing a motion for reconsideration, pursuant to

Fed. R. Civ. P. 59(b).                    However, had Defendant exercised due

diligence,       it    would       have    learned       of the     confession            upon the

release of the Final Report on May 21, 2018 – well in advance of

the   expiration          of        the     time        for     filing        a     motion        for

reconsideration.

      In    sum,       Defendant          has     not     established             the     requisite

diligence        needed       to    discover       the        contents      of      the     Ramanan

confession.           Defendant failed to promptly take steps to obtain

copies of the Final Report and the Ramanan confession, and to

obtain an English translation immediately after obtaining the

confession.            Upon    obtaining         the     English       translation          of    the

Ramanan confession, Defendant failed to reveal the confession for


                                                 -10-
over two months, during which it took an appeal from the judgment

it now seeks to vacate.         Accordingly, Defendant has not satisfied

prong    two    for   seeking    relief    from     a    judgment        pursuant   to

Rule 59(b), and its motion is therefore denied.

       B. The Ramanan Confession is Inadmissible Hearsay

       Moreover, even if Defendant was able to demonstrate that it

was justifiably ignorant of the Ramanan confession despite due

diligence, it cannot show that the evidence is admissible and of

such importance that it probably would have changed the outcome

of the Court’s decision.

       In support of its argument that the Ramanan confession is

admissible,       Defendant     contends     that       the     confession     is   a

“statement against interest,” and therefore not excluded by the

rule    against    hearsay,     pursuant   to     Fed.    R.     Evid.    804(b)(3).

Docket No. 137 at 16.         Specifically, Defendant contends that “the

assertions made in the Ramanan Confessions are prototypically

against self-interest.          The conduct he describes having engaged

in     with    Plaintiff   amounts   to      outright         larceny,     undeniably

subjecting him to both civil and criminal liability.”                      Id. at 17.

In response, Plaintiff contends that Ramanan’s confession is not

admissible evidence against Plaintiff, and that the confession

itself is unreliable and contains several falsities.                      Docket No.

140 at 15-23.


                                      -11-
      Based on the contents of the final report, the Court has

reservations regarding the ultimate admissibility of the Ramanan

confession.

      III.    Re-opening of Discovery is Not Warranted

      In the alternative, Defendant asks the Court to provide an

indicative ruling “allowing it to take Ramanan’s deposition for

use at trial and to request relevant documentation.”                   (Dkt. 137

at 23).

           “In deciding whether to reopen discovery, courts consider

whether good cause exists.”          Bakalar v. Vavra, 851 F. Supp. 2d

489, 493 (S.D.N.Y. 2011) (citing Gray v. Town of Darien, 927 F.2d

69 (2d Cir. 1991)).         “A significant consideration is whether

there has already been adequate opportunity for discovery.”                   Id.

A court will also consider, inter alia: (4) whether the moving

party was diligent in obtaining discovery within the guidelines

established by the court; . . .”             Leong v. 127 Glen Head Inc.,

No.   CV    13-5528   (ADS)(AKT),    2016    WL   845325,    at   *4   (E.D.N.Y.

Mar. 2, 2016) (internal quotation and citations omitted).

      This case was filed in March 2015.           Docket No. 1.       After the

initial scheduling order was set on July 22, 2015 (Docket No.

18), multiple amended scheduling orders were issued, granting the

parties additional time to complete discovery and extensions for

filing     dispositive    motions.          (Docket   Nos.    43,      55,   63).


                                     -12-
Dispositive      motions     were    filed       in   November     2017.         (Docket

No. 67).   Over thirty months had elapsed between the commencement

of the case and the filing of motions for summary judgment,

during which the parties could have been conducting discovery.

Although Defendant contends that Ramanan was a fugitive for most

of the pendency of the case, Ramanan was apprehended in December

2017 (Docket No. 142-1 at 4), when the parties were making their

summary judgment submissions.             Yet, Defendant did not move to re-

open discovery at that time to take Ramanan’s deposition.                             This

case is already on appeal before the Second Circuit and, based on

the   contents      of   the      Final   Report,      the      Court    has     serious

reservations regarding the ultimate admissibility of the Ramanan

confession.        Accordingly,       after       consideration     of     the    above-

mentioned factors – particularly including the timing of the

request,     the    diligence       of    the     requesting      party,       and    the

likelihood of finding relevant evidence – the Court declines to

issue an indicative ruling based on Defendant’s request to reopen

discovery.    Defendant’s motion is therefore denied.

                                     CONCLUSION

      Accordingly, after consideration of the above factors, which

include    the     timing    of     the   request,      the     diligence        of    the

requesting party and the questionable relevance of the evidence

presented,    the    Court     declines      to    issue   an    Order     vacating     a


                                          -13-
portion of the May 16, 2018 Court’s Order filed by Defendant on

December     28,     2018   pursuant      to   Federal      Rule       of   Civil

Procedure 60(b) and 62.1(a).             Accordingly, Defendant’s request

that   the   Court   vacate   the   portion    of   its   May   16th    Decision

granting     summary    judgment    in     favor    of    the   Plaintiff     on

Defendant’s counterclaim for breach of fiduciary duty based on

newly discovered evidence is denied.           Also, for the reasons set

forth above, Defendant’s motion to vacate (Docket No. 133) is

denied.

       ALL OF THE ABOVE IS SO ORDERED.


                                     S/Michael A. Telesca

                                    HONORABLE MICHAEL A. TELESCA
                                    United States District Judge


DATED:       Rochester, New York
             May 7, 2019




                                     -14-
